Exhibit 10.4

[Excess/401(a)(17) Plan - Rev 9/15/05]

LOCKHEED MARTIN CORPORATION

SUPPLEMENTAL RETIREMENT PLAN

(Effective June 26, 2008)



--------------------------------------------------------------------------------

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Lockheed Martin Corporation Supplemental Retirement Plan
(the “Plan”) are:

 

  (a) to provide certain employees of Lockheed Martin Corporation and its
subsidiaries (the “Company”) with those benefits that cannot be paid from the
Company’s tax-qualified plans because of the limitations on contributions and
benefits contained in Internal Revenue Code section 415;

 

  (b) to provide certain key management employees of the Company with those
benefits that cannot be paid from the Company’s tax-qualified plans because of
other limitations on contributions and benefits contained in the Internal
Revenue Code, such as the limitations contained in Code section 401(a)(17); and

 

  (c) to provide certain key management employees of the Company with other
supplemental benefits.

The following plans and predecessor plans were amended, restated and merged to
form a single Plan, effective July 1, 2004:

 

  1. Supplemental Retirement Benefit Plan of Lockheed Martin Corporation
(formerly the Supplemental Retirement Benefit Plan of Lockheed Corporation)

 

  2. Lockheed Martin Corporation Supplemental Excess Retirement Plan (formerly
the Martin Marietta Corporation Supplemental Excess Retirement Plan)

 

  3. Lockheed Martin Supplemental Retirement Income Plan (formerly the Martin
Marietta Supplemental Retirement Income Plan)

 

  4. Lockheed Martin Tactical Systems Supplemental Executive Retirement Plan
(formerly the Loral Supplemental Executive Retirement Plan).

The Plan is amended and restated, effective January 1, 2005, in order to comply
with the requirements of Code section 409A. This amendment and restatement of
the Plan shall apply only to the portion of a Participant’s benefit that accrued
and vested on or after January 1, 2005. The portion of a Participant’s benefit
that accrued and vested prior to January 1, 2005 shall be governed by the terms
of the Plan in effect on December 31, 2004, attached as Appendix B.

ARTICLE II

DEFINITIONS

 

- 1 -



--------------------------------------------------------------------------------

Unless the context indicates otherwise or the term is defined below, all terms
shall be defined in accordance with the Lockheed Martin Corporation Retirement
Program.

1. ACTUARIAL EQUIVALENT — The Actuarial Equivalent shall mean a benefit which
has the equivalent value computed using the interest rate which would be used by
the Pension Benefit Guaranty Corporation to determine the present value of an
immediate lump sum distribution on termination of a pension plan, as in effect
on the first day of the month of termination of employment plus one percent
(1%), and the 1983 Group Annuity Mortality Table with sex distinction; provided
that for Years beginning on or after January 1, 2011, in no event shall the
interest rate plus 1% exceed 7% or be less than 4%.

2. BENEFICIARY — The Beneficiary of a Participant shall be (a) the Participant’s
Spouse or (b) if there is no Spouse surviving the Participant, the Participant’s
estate.

3. BOARD — The Board of Directors of Lockheed Martin Corporation.

4. CODE — The Internal Revenue Code of 1986, as amended.

5. COMMITTEE — The committee described in Section 1 of Article VIII.

6. COMPANY — Lockheed Martin Corporation and its Subsidiaries.

7. ELIGIBLE EMPLOYEE — An employee of the Company who (1) participates in a
Qualified Pension Plan and whose benefits thereunder are affected by the
limitation on benefits imposed by Section 415 or 401(a)(17) of the Code, or
(2) is designated by the Committee as eligible to participate in the Plan; and
who satisfies such additional requirements for participation in this Plan as the
Committee may from time to time establish. The Lockheed Martin Pension Plans
Administration Committee (the “Pension Committee”) shall interpret the
participation requirements established by the Committee for all participants
except elected officers subject to Section 16(b) of the Securities and Exchange
Act of 1934. Determinations of participation requirements for elected officers
shall be made by the Committee.

8. GRANDFATHERED 2004 BENEFIT — The benefit calculated under the terms of the
Plan in effect prior to January 1, 2005 (attached as Appendix B), including
benefits calculated under the Annexes to such Plan, determined as if the
Participant had terminated from employment on December 31, 2005 (or the
Participant’s actual termination date, if earlier).

9. PARTICIPANT — An Eligible Employee who meets the requirements for
participation contained in Article III or the Annexes; the term shall include a
former employee and survivors/beneficiaries whose benefit has not been fully
distributed. A Participant shall cease to be an active Participant upon
termination of employment, when he otherwise ceases to be an

 

- 2 -



--------------------------------------------------------------------------------

Eligible Employee, or when he otherwise ceases to meet the requirements for
participation as amended from time to time.

10. QUALIFIED PENSION PLAN — A defined benefit plan specified in Appendix A in
which the Participant participates.

11. PLAN — The Lockheed Martin Corporation Supplemental Retirement Plan, or any
successor plan.

12. SUBSIDIARY — As to any person, any corporation, association, partnership,
joint venture or other business entity of which 50% or more of the voting stock
or other equity interests (in the case of entities other than corporation), is
owned or controlled (directly or indirectly) by that entity, or by one or more
of the Subsidiaries of that entity, or by a combination thereof.

13. YEAR — The calendar year.

ARTICLE III

EXCESS BENEFIT PROVISIONS

1. Introduction. This Article sets forth the terms of the Plan relating to
benefits determined by reference to the limitations imposed by Code section 415
and/or Code section 401(a)(17). This Article amends and restates the provisions
relating to those benefits previously contained in the following plans:

 

  (a) the Supplemental Retirement Benefit Plan of Lockheed Martin Corporation
(formerly known as the Supplemental Benefit Plan of Lockheed Corporation);

 

  (b) the Lockheed Martin Corporation Supplemental Excess Retirement Plan
(formerly know as the Martin Marietta Corporation Supplemental Excess Retirement
Plan); and

 

  (c) the Lockheed Martin Tactical Systems Supplemental Executive Retirement
Plan (formerly known as the Loral Supplemental Executive Retirement Plan).

2. Purpose. Benefits under this Article III supplement the benefits of Eligible
Employees to the extent that such benefits cannot be paid from the Company’s
tax-qualified defined benefit plans because of the limitations on benefits
contained in Code section 415 and/or Code section 401(a)(17). It is intended
that the provisions of this Article which relate to the limitations imposed by
Code section 415 constitute a separate plan for purposes of Section 3(36) of the
Employee Retirement Income Security Act of 1974 (ERISA).

 

- 3 -



--------------------------------------------------------------------------------

3. Eligibility. An Eligible Employee who is entitled to benefits under a
Qualified Pension Plan, and whose retirement income benefits are limited by the
provisions of the Qualified Pension Plan (as amended from time to time) relating
to the limits under Code section 415 and/or Code section 401(a)(17) shall
receive benefits pursuant to this Article III.

4. Amount of Benefit. The benefit that each Participant shall be entitled to
receive under the Plan is the amount reasonably determined by the Company to be
the difference between the Participant’s actual benefit under the applicable
Qualified Pension Plan and the benefits that would have been payable under that
Plan if:

 

  (a) the Qualified Pension Plan had determined pensionable earnings on a “mix
and match” basis, as defined below; and

 

  (b) the Participant’s benefit under the Qualified Pension Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under a Qualified Pension Plan, the
Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the three (3) highest years of MICP compensation during the last 10 years shall
be added to the average of the three (3) highest years of other pensionable
earnings during the last 10 years to arrive at total final average pensionable
earnings for the applicable period under the Qualified Pension Plan.

Benefits under this Article III are intended to supplement the Participant’s
actual benefit under the applicable Qualified Pension Plan as necessary to
provide the Participant with the full benefit the Participant would have
received under the applicable Qualified Pension Plan on a “mix and match” basis
and without regard to the limitations of Code section 415 and Code section
401(a)(17). To prevent duplication of benefits, the full benefit under the
applicable Qualified Pension Plan (without regard of to the portion of the
benefit attributable to employee contributions, if any) shall be calculated
without reduction for Code section 415 and Code section 401(a)(17), then reduced
by the benefit payable from the applicable Qualified Pension Plan, and then
reduced further by the Grandfathered 2004 Benefit, then further reduced by the
benefit payable from other nonqualified pension plans of the Company which
corresponds to the benefit payable under the applicable Qualified Pension Plan
(including any benefit payable under Annex B of this Plan and excluding any
nonqualified plans designed to supplement qualified defined contribution plans).
The remaining benefit shall be paid from this Plan pursuant to this Article III.
Participants have no right to duplicate benefits with respect to the same period
of service, and the Committee may make such adjustments to the benefits under
this Plan as the Committee deems necessary to prevent duplication of benefits.

 

- 4 -



--------------------------------------------------------------------------------

The benefit payable under this Article III shall be payable to the Participant
or Beneficiary who is receiving or entitled to receive benefits with respect to
the Participant under the Qualified Pension Plan.

If the benefits payable under the Qualified Pension Plan to any Participant are
increased following the Participant’s retirement as a result of a general
increase in the benefits payable to retired employees under that Plan, no such
increase will be made under this Plan.

ARTICLE IV

SUPPLEMENTAL BENEFITS

In addition to the benefits described in Article III, the Plan also provides
benefits to certain key management employees, as set forth in the Annexes.
Eligibility for, and the amount of, such benefits is set forth in the applicable
Annex. Payment options for such benefits are described in Article V.

ARTICLE V

PAYMENT OF BENEFITS

1. Vesting. Except as provided in Article VI, and subject to the Company’s right
to discontinue the Plan as provided in Article VII, a Participant shall have a
non-forfeitable benefit payable under this Plan to the same extent as benefits
are vested under the applicable Qualified Pension Plan. As provided in Article
VI, if a Participant acquires a right to receive payments under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

2. Form and Timing of Payment.

a. Regular Form. A Participant may elect to receive benefits in any annuity form
that is available under the applicable Qualified Pension Plan on the date of the
Participant’s election that has been designated by the Senior Vice President,
Human Resources as available for election under this Plan, provided (i) the
election is filed with the Company in writing no later than the later of
(a) December 16, 2005 and (b) the date that is 30 days after the Participant
commences participation in the Plan, and (ii) the Participant’s employment has
not terminated prior to filing the election. All elections under this
Section 2.a. must be made in the form and manner prescribed by the Company. If
the Participant has not validly elected any annuity form under this Section 2.a.
or a lump sum payment as provided in Section 2.b. of Article V, (i) an unmarried
Participant shall be deemed to have elected payment in the form of a monthly
annuity for the life of the Participant with no further payments to anyone after
his or her death, and (ii) a

 

- 5 -



--------------------------------------------------------------------------------

married Participant shall be deemed to have elected payment in the form of a
reduced monthly annuity for the life of the Participant with, after the
Participant’s death, a 50% survivor annuity for the life of the Participant’s
spouse. Actuarial adjustments shall be based on the factors set forth in the
Qualified Pension Plan. Benefits paid in a form described in this Section 2.a.
shall commence as soon as administratively practicable following the later of
(i) the month in which the Participant terminates employment, or (ii) the month
in which the Participant attains age fifty-five (55). Notwithstanding the
foregoing sentence, benefits paid in a form described in this Section 2.a. to a
Participant who is reasonably determined by the Company to be a “specified
employee” within the meaning of Code section 409A(2)(B)(i), shall not commence
before six (6) months following the later of (i) the month in which the
Participant terminates employment, or (ii) the month in which the Participant
attains age fifty-five (55). No interest shall be paid between the date of
termination of employment or attainment of age fifty-five (55), as applicable,
and the payment date.

b. Lump Sum Option. In lieu of the forms described in Section 2.a. of Article V,
a Participant may make a one-time election to receive a full lump sum payment in
an amount which is the Actuarial Equivalent of a monthly annuity for the life of
the Participant with no further payments to anyone after his or her death,
provided the election is filed with the Company in writing no later than
December 16, 2005 and the Participant’s employment has not terminated prior to
filing the election. For all Participants who elect a lump sum under this
Section 2.b., the lump sum payment shall be made six (6) months following the
later of (i) the month in which the Participant terminates employment, or
(ii) the month in which the Participant attains age fifty-five (55). No interest
shall be paid between the date of termination of employment or attainment of age
fifty-five (55), as applicable, and the payment date. All elections under this
Section 2.b. must be made in the form and manner prescribed by the Company. This
Section shall not apply to Participants who first become eligible for
participation in the Plan after December 16, 2005.

c. Cash-out of Small Benefits. Notwithstanding the above, if the Value of the
sum of the benefits payable to a Participant or Beneficiary under this Plan does
not exceed $10,000, all such benefits will be paid in a single lump sum payment
in full discharge of all liabilities with respect to such benefits. For purposes
of this Section, Value shall be determined as of the Participant’s termination
of employment or attainment of age fifty-five (55), as applicable, and shall
mean the present value of a Participant’s or Beneficiary’s benefits, excluding
the Grandfathered 2004 Benefit, based (i) for terminations prior to January 1,
2008 upon the applicable mortality table and applicable interest rate in Code
section 417(e)(3)(ii), or for terminations on or after January 1, 2008, upon the
applicable mortality table and applicable interest rate under Code section
417(e)(3), as amended by the Pension Protection Act of 2006, for the calendar
month preceding the Plan Year in which the termination of employment or
attainment of age fifty-five (55) occurs. Notwithstanding the foregoing
sentence, benefits paid under this Section 2.c. to a Participant who is
reasonably determined by the Company to be a “specified employee” within the
meaning of Code section 409A(2)(B)(i), shall not commence before six (6) months
following the later of (i) the month in which the Participant terminates

 

- 6 -



--------------------------------------------------------------------------------

employment, or (ii) the month in which the Participant attains age fifty-five
(55). No interest shall be paid between the date of termination of employment or
attainment of age fifty-five (55), as applicable, and the payment date.

d. Payment Upon Death or Disability.

i. Death. No other death benefits are provided under this Plan other than as
specified in this Section 2.d.i.

A. Pre-Retirement Survivor Benefit. In the event the Participant dies prior to
terminating employment or attaining age 55, a pre-retirement survivor benefit
will be payable to the Participant’s surviving spouse (if any) (the
“Pre-Retirement Survivor Benefit” and the “Surviving Spouse”) in the form
elected by the Participant under the terms of the Plan. If the Participant’s
benefit was payable in a lump sum, the lump sum shall be the Actuarial
Equivalent of a monthly annuity payable for the life of the Surviving Spouse
with no further payments to anyone after his or her death. The Pre-Retirement
Survivor Benefit shall commence as soon as administratively practicable
following the later of (i) the month in which the Participant dies, or (ii) the
month in which the Participant would have attained age fifty-five (55). No
Pre-Retirement Survivor Benefit is payable to anyone other than the
Participant’s Surviving Spouse. Notwithstanding the foregoing, with respect to
all Participants who elected a lump sum under Section 2.b., a lump sum
Pre-Retirement Survivor Benefit shall be paid to the Participant’s Surviving
Spouse six (6) months following the later of (i) the month in which the
Participant dies, or (ii) the month in which the Participant would have attained
age fifty-five (55).

B. Death After Termination of Employment or Attainment of Age 55. If a
Participant who is required to wait six (6) months for a lump sum payment (in
accordance with Section 2 of Article V) dies after the Participant’s termination
of employment or attainment of age fifty-five (55), as applicable, but before
payment is made, the lump sum payment shall be made to the Participant’s
Beneficiary.

ii. Disability. Notwithstanding the provisions of this Article V, the benefit of
a Disabled Participant who is eligible for a disability pension from the
Lockheed Martin Retirement Income Plan, the KAPL Inc. Pension Plan for Salaried
Employees, or the Lockheed Martin Corporation Retirement Income Plan III shall
be paid in the form elected by the Participant under the terms of the Plan as
soon as administratively practicable following the date the Participant is
reasonably determined by the Company to be Disabled. For the purposes of this
Section 2.d.ii., the terms “Disabled” or “Disability” shall have the meaning set
forth in the Lockheed Martin Retirement Income Plan, the KAPL Inc. Pension Plan
for Salaried Employees, or the Lockheed Martin Corporation Retirement Income
Plan III, as applicable, to the extent consistent with the requirements of Code
section 409A(a)(2(C).

 

- 7 -



--------------------------------------------------------------------------------

e. Prospective Change of Payment Elections. Participants may elect to change the
form of payment of benefits or further delay the commencement of benefits as
provided in this Section 2.e. All elections under this Section 2.e. must be made
in the form and manner prescribed by the Company. This Section 2.e. does not
apply to Surviving Spouses or Beneficiaries. Subject to the provisions of
Section 1 of Article VIII, other changes in the form of benefit, including
changes between actuarially equivalent forms of benefit, if any, may be made
only as determined by the Senior Vice President, Human Resources, of the Company
in accordance with Code section 409A.

i. Form of Payment. A Participant who is deemed to have elected payment in a
form described in Section 2.a. of Article V or has validly elected a lump sum
payment in accordance with Section 2.b. of Article V may later elect to receive
payment in any other annuity form designated by the Senior Vice President, Human
Resources, of the Company, provided that such election is made in writing not
less than twelve (12) months before the date the payment would have first
commenced under the Participant’s prior election. In addition, the first payment
under the new election must commence no earlier than sixty (60) months from the
date when the payment would have first commenced under the Participant’s prior
election. The timing of the payment of any form available under this
Section 2.e.i. shall be governed by Section 2.a. of this Article V.

ii. Timing of Payment. Regardless of the form of payment, a Participant may
elect to delay payment of his benefit provided such election is made in writing
not less than twelve (12) months before the date the payment would have first
commenced under the Participant’s prior election. In addition, the first payment
under the new election must commence no earlier than sixty (60) months from when
the payment would have first commenced under the Participant’s prior election.

f. Notwithstanding the above, for periods prior to January 1, 2009, (or such
later date as may be provided by the Internal Revenue Service in guidance of
general applicability), the Senior Vice President, Human Resources may provide
alternative rules for elections with respect to the commencement of payment and
form of payment, provided that such rules conform to Code section 409A and
Internal Revenue Service guidance issued thereunder.

g. If a Participant participates in more than one supplemental pension plan
sponsored by the Corporation, the Participant must make a single election that
shall apply to his or her benefits under all such plans with respect to the form
of annuity (under Section 2.a. of this Article 5) and with respect to
prospective changes of payment (under Section 2.e. of this Article 5).

3. Deductibility of Payments. Subject to the provisions of Section 1 of Article
VIII, in the event that the payment of benefits under Section 2 would prevent
the Company from claiming an income tax deduction with respect to any portion of
the benefits paid, the Committee shall have the right to modify the form and
timing of distributions as necessary to maximize the Company’s tax deductions.
In the exercise of its discretion to adopt a modified distribution

 

- 8 -



--------------------------------------------------------------------------------

schedule, the Committee shall undertake to have distributions made at such times
and in such amounts as most closely approximate the payment method described in
Section 2, consistent with the objective of maximum deductibility for the
Company. The Committee shall have no authority to reduce a Participant’s accrued
benefit under this Plan or to pay aggregate benefits less than the Participant’s
accrued benefit in the event that all or a portion thereof would not be
deductible by the Company.

4. Change of Law. Notwithstanding anything to the contrary herein, subject to
the provisions of Section 1 of Article VIII, if the Committee determines in good
faith, based on consultation with counsel, that the federal income tax treatment
or legal status of this Plan has or may be adversely affected by a change in the
Code, Title I of the Employee Retirement Income Security Act of 1974, or other
applicable law or by an administrative or judicial construction thereof, the
Committee may direct that the benefits of affected Participants or of all
Participants be distributed as soon as practicable after such determination is
made, to the extent deemed necessary or advisable by the Committee to cure or
mitigate the consequences, or possible consequences of, such change in law or
interpretation thereof.

5. Acceleration upon Change in Control. Notwithstanding any other provision of
the Plan, the accrued benefit of each Participant shall be one-hundred percent
(100%) vested and be distributed in a single lump sum within fifteen
(15) calendar days following a “Change in Control.”

For purposes of this Plan, a Change in Control shall include and be deemed to
occur upon the following events:

 

  (a) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

 

  (b) The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Subsidiaries and, as a
result of the merger, combination, consolidation, recapitalization or other
reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

  (c)

Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company

 

- 9 -



--------------------------------------------------------------------------------

 

representing 25% or more of the combined voting power of the Company’s then
outstanding securities entitled to vote in the election of directors of the
Company.

 

  (d) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

  (e) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

Notwithstanding the foregoing, no distribution shall be made solely on account
of a Change in Control and prior to the benefit commencement date specified in
Section 2 of Article V unless the Change in Control is an event qualifying for a
distribution of deferred compensation under Section 409A(a)(2)(A)(v) of the
Code. This Section 5 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of benefits under this Plan in
any transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

The Committee may cancel or modify this Section 5 at any time prior to a Change
in Control. In the event of a Change in Control, this Section 5 shall remain in
force and effect, and shall not be subject to cancellation or modification for a
period of five years, and any defined term used in Section 5 shall not, for
purposes of Section 5, be subject to cancellation or modification during the
five year period.

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. No benefit payments shall be made to the Participant
until the withholding obligation for taxes under Code sections 3101(a) and
3101(b) has been satisfied with respect to the Participant.

7. Retiree Medical Withholding. A Participant may direct the Company to withhold
from the Participant’s benefit payments hereunder all or a portion of the amount
that the Participant is required to pay for Company-provided retiree medical
coverage.

 

- 10 -



--------------------------------------------------------------------------------

8. Reemployment. Subject to the provisions of Section 1 of Article VIII, the
retirement benefit otherwise payable hereunder to any Participant who previously
retired or otherwise had a Termination of Employment and is subsequently
reemployed shall be treated in a manner consistent with the treatment of the
benefit under the applicable Qualified Plan.

9. Mistaken Payments. No Participant or Beneficiary shall have any right to any
payment made (1) in error, (2) in contravention to the terms of the Plan, the
Code, or ERISA, or (3) because the Committee or its delegates were not informed
of any death. The Committee shall have full rights under the law and ERISA to
recover any such mistaken payment, and the right to recover attorney’s fees and
other costs incurred with respect to such recovery. Recovery shall be made from
future Plan payments, or by any other available means.

ARTICLE VI

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Plan constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422, and the Company may direct that its obligations under this Plan be
satisfied by payments out of such trust or trusts. The assets of any such trust
will remain subject to the claims of the general creditors of the Company. It is
the Company’s intention that the Plan be unfunded for Federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary or transfer of an
interest in this Plan to a Participant’s former spouse incident to divorce under
a Qualified Domestic Relations Order.

 

- 11 -



--------------------------------------------------------------------------------

3. Forfeiture. If, following the date on which a Participant shall retire under
this Plan, a Participant shall engage in the operation or management of a
business, whether as owner, stockholder, partner, officer, employee, consultant,
or otherwise, which at such time is in competition with the Company or any of
its subsidiaries, or shall disclose to unauthorized persons information relative
to the business of the Company or any of its subsidiaries which the Participant
shall have reason to believe is confidential, or otherwise act, or conduct
oneself, in a manner which the Participant shall have reason to believe is
contrary to the best interest of the Company, or shall be found by the Committee
to have committed an act during the term of the Participant’s employment which
would have justified the Participant being discharged for cause, the
Participant’s retirement benefit under this Plan shall terminate. Application of
this Section will be at the discretion of the Committee.

ARTICLE VII

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this Plan at any time subject to any shareholder approval that may
be required under applicable law, provided, however, that no such amendment
shall have the effect of reducing a Participant’s accrued benefit or postponing
the time when a Participant is entitled to receive a distribution of his accrued
benefit unless each affected Participant consents to such change.

2. Termination. The Board reserves the right to terminate this Plan at any time
and, subject to the provisions of Section 1 of Article VIII, to pay all
Participants their accrued benefits in a lump sum or to make other provisions
for the payment of benefits (e.g. purchase of annuities) immediately following
such termination or at such time thereafter as the Board may determine.

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement with the
Company or its subsidiaries to assume all of the obligations of the Company
under this Plan with respect to such Participant.

4. Merger. The Board reserves the right to merge all or part of this Plan with
or into another plan, provided (1) such other plan preserves all of the
obligations of the Company under this Plan with respect to such Participant and
(2) each Participant in the Plan would (if the Plan then terminated) receive a
benefit immediately after the merger which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger (if
the Plan had then terminated).

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION

1. The Committee. This Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board. The members of the Committee shall be designated
by the Board. A majority of the members of the Committee (but not fewer than
two) shall constitute a quorum. The vote of a majority of a quorum or the
unanimous written consent of the Committee shall constitute action by the
Committee. The Committee and its delegates shall have full discretion to
construe and interpret the terms and provisions of the Plan, which
interpretation or construction shall be final, conclusive and binding on all
parties, including but not limited to the Company and any Participant or
Beneficiary, except as otherwise provided by law. Notwithstanding anything
contained in the Plan or in any document issued under the Plan, it is intended
that the Plan will at all times conform to the requirements of Code section
409A, including the rules for “grandfathered” benefits under Code section 409A,
and any regulations or other guidance issued thereunder, and that the provisions
of the Plan will be interpreted to meet such requirements. If any provision of
the Plan is determined not to conform to such requirements, the Plan shall be
interpreted to omit such offending provision.

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. In making any determination or in
taking or not taking any action under this Plan, the Committee may obtain and
rely upon the advice of experts, including professional advisors to the Company.
Except as otherwise provided in Section 6, the Committee delegates the authority
to adjudicate claims to the Pension Plans Administrative Committee. No member of
the Committee or officer of the Company who is a Participant hereunder may
participate in any decision specifically relating to his or her individual
rights or benefits under the Plan.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Plan or for the failure of the Plan or any
Participant’s rights under the Plan to achieve intended tax consequences, or to
comply with any other law, compliance with which is not required on the part of
the Company.

 

- 13 -



--------------------------------------------------------------------------------

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Pension Plans Administrative Committee may direct that such
benefits be paid to, or such application or election be made by, the guardian,
legal representative, or person having the care and custody of such minor,
incompetent, or incapable person. Any payment made, application allowed, or
election implemented in accordance with this Section shall completely discharge
the Company and the Committee (or Pension Plans Administrative Committee) from
all liability with respect thereto.

5. Proof of Claims. The Claims Administrator may require proof of the death,
disability, incompetency, minority, or incapacity of any Participant or
Beneficiary and of the right of a person to receive any benefit or make any
application or election.

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by the Claims Administrator are as follows:

 

  (a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

  (b) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his duly authorized representative may request review of the
denial of his claim.

 

- 14 -



--------------------------------------------------------------------------------

  (c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under federal law.

 

- 15 -



--------------------------------------------------------------------------------

  (d) The Plan will provide an impartial review that takes into account all
comments, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claims Administrator shall
make a decision and furnish such decision in writing to the claimant within 60
days after receipt by the Claims Administrator of the request for review. This
period may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached. The
decision on review shall be in writing, set forth in a manner calculated to be
understood by the claimant and shall include: (1) the specific reasons for the
decision; (2) specific reference to the pertinent Plan provisions on which the
decision is based; (3) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; (4) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (5) a statement describing any voluntary appeal
procedures and the claimant’s right to obtain information about such procedures,
if any; and (6) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following an adverse benefit determination on
review.

 

  (e) If in the event that the reviewing committee must make a determination of
disability in order to decide a claim, the reviewing committee shall follow the
special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The reviewing committee shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.

 

  (f) The Claims Administrator shall be the Lockheed Martin Corporation Pension
Plans Administrative Committee. Notwithstanding the foregoing, with respect to
claims and appeals brought by elected officers of the Company, the Claims
Administrator shall be the Committee.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL AND MISCELLANEOUS PROVISIONS

1. This Plan shall not in any way obligate the Company to continue the
employment of a Participant with the Company, nor does this Plan limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan constitute an employment contract of any
nature whatsoever between the Company and a Participant. In no event shall this
Plan by its terms or implications in any way limit the right of the Company to
change an Eligible Employee’s compensation or other benefits.

2. Any benefits accrued under this Plan shall not be treated as compensation for
purposes of calculating the amount of a Participant’s benefits or contributions
under any pension, retirement, or other plan maintained by the Company, except
as provided in such other plan.

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of Pension Plan Operations, Human Resource
Services. Any written notice to a Participant shall be made by delivery to the
Participant in person, through electronic transmission, or by mailing such
notice to the Participant at his or her place of residence or business address.

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Plan.

5. Each Eligible Employee shall be deemed conclusively to have accepted and
consented to all the terms of this Plan and all actions or decisions made by the
Company, the Board, or Committee with regard to the Plan.

6. The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.

7. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

- 17 -



--------------------------------------------------------------------------------

8. This Plan and its operation, including the payment of cash hereunder, is
subject to compliance with all applicable Federal and state laws, rules and
regulations and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.

ARTICLE X

EFFECTIVE DATE

This Plan, including any amendment and restatement of the prior plans, is
generally effective June 26, 2008.

ANNEX A

[RESERVED]

ANNEX B TO JANUARY 1, 2005 RESTATEMENT

Additional Benefits Previously Provided under the

Lockheed Martin Corporation Supplemental Excess Retirement Plan

1. Introduction. The benefits described in this Annex previously were provided
as part of the Lockheed Martin Corporation Supplemental Excess Retirement Plan.
That Plan was formerly known as the Martin Marietta Corporation Supplemental
Excess Retirement Plan, and included provisions previously contained in the
Lockheed Martin Supplemental Retirement Income Plan.

2. Purpose. This Annex provides a supplemental benefit to salaried employees who
were considered highly compensated employees as of December 31, 1990 and who
were also participants in the Martin Marietta Corporation Retirement Income Plan
as of September 30, 1975, whose benefits are limited by Code section 401(a)(4).

3. Eligibility. This Annex provides benefits to salaried employees who were
considered highly compensated employees as of December 31, 1990 (as determined
under the Martin Marietta Corporation Retirement Income Plan as in effect on
that date) and who were also covered employees in the Martin Marietta
Corporation Retirement Income Plan as of September 30, 1975 or were participants
for 12 consecutive months prior to September 30, 1975 who receive a pension
benefit calculated under the Pre-ERISA formula in the Martin Marietta
Corporation Retirement Income Plan.

 

- 18 -



--------------------------------------------------------------------------------

4. Amount of Benefit. Participants shall receive a retirement benefit from this
Plan that is reasonably determined by the Company to equal to the excess, if
any, of (1) the pension benefit calculated based on the formula described in
Article V(1)(b) or Article IX(2)(b) of the January 1, 1995 Martin Marietta
Corporation Retirement Income Plan without regard to the limitation described in
Article V(1)(c), Article IX(2)(c) or Code section 415 or Code section
401(a)(17), reduced by the greater of the pension benefits described in Article
V(1)(b) or Article IX(2)(b) of the January 1, 1995 Retirement Income Plan. To
prevent duplication of benefits, the benefit payable under this Annex shall be
coordinated with any benefit payable under Article III of the Plan, as set forth
in Article III.

In no event shall the computation of benefits under this Annex take into account
any service performed by a Participant after separation from employment with the
Company or its subsidiaries.

APPENDIX A TO JANUARY 1, 2005 RESTATEMENT

Qualified Pension Plans

 

  1. Lockheed Martin Corporation Retirement Plan for Certain Salaried Employees

 

  2. Lockheed Martin Corporation Retirement Income Plan

 

  3. Lockheed Martin Account Balance Retirement Plan

 

  4. Lockheed Martin Corporation Retirement Income Plan III

 

  5. Lockheed Martin Pension Plan for Former Salaried and Hourly Employees of
Inactive Commercial Divisions

 

  6. KAPL Inc. Pension Plan for Salaried Employees

 

- 19 -



--------------------------------------------------------------------------------

APPENDIX B TO JANUARY 1, 2005 RESTATEMENT

This Appendix B shall govern the portion of a Participant’s benefit that accrued
and vested under the Plan on or before December 31, 2004. This Appendix B shall
not apply to the portion of a Participant’s benefit that accrued and vested
under the Plan on or after January 1, 2005.

ARTICLE I

PURPOSES OF THE PLAN

The purposes of the Lockheed Martin Corporation Supplemental Retirement Plan
(the “Plan”) are:

 

  (a) to provide certain employees of Lockheed Martin Corporation and its
subsidiaries (the “Company”) with those benefits that cannot be paid from the
Company’s tax-qualified plans because of the limitations on contributions and
benefits contained in Internal Revenue Code section 415;

 

  (b) to provide certain key management employees of the Company with those
benefits that cannot be paid from the Company’s tax-qualified plans because of
other limitations on contributions and benefits contained in the Internal
Revenue Code, such as the limitations contained in Code section 401(a)(17); and

 

  (c) to provide certain key management employees of the Company with other
supplemental benefits.

The following plans and predecessor plans are amended, restated and merged to
form this Plan, effective July 1, 2004:

 

  5. Supplemental Retirement Benefit Plan of Lockheed Martin Corporation
(formerly the Supplemental Retirement Benefit Plan of Lockheed Corporation)

 

  6. Lockheed Martin Corporation Supplemental Excess Retirement Plan (formerly
the Martin Marietta Corporation Supplemental Excess Retirement Plan)

 

  7. Lockheed Martin Supplemental Retirement Income Plan (formerly the Martin
Marietta Supplemental Retirement Income Plan)

 

  8. Lockheed Martin Tactical Systems Supplemental Executive Retirement Plan
(formerly the Loral Supplemental Executive Retirement Plan).

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise or the term is defined below, all terms
shall be defined in accordance with the Lockheed Martin Corporation Retirement
Program.

3. ACTUARIAL EQUIVALENT — The Actuarial equivalent shall mean a benefit which
has the equivalent value computed using the interest rate which would be used by
the Pension Benefit Guaranty Corporation to determine the present value of an
immediate lump sum distribution on termination of a pension plan, as in effect
on first day of the month of termination of employment plus one percent (1%),
and the 1983 Group Annuity Mortality Table with sex distinction.

4. BENEFICIARY — The person or persons designated by the Participant as his or
her beneficiary under the Qualified Pension Plan. If no beneficiary is
designated under the Qualified Pension Plan, then the beneficiary shall be
(a) the Participant’s Spouse or (b) if there is no Spouse surviving the
Participant, the Participant’s estate.

3. BOARD — The Board of Directors of Lockheed Martin Corporation.

4. CODE — The Internal Revenue Code of 1986, as amended.

5. COMMITTEE — The committee described in Section 1 of Article VIII.

6. COMPANY — Lockheed Martin Corporation and its subsidiaries.

7. ELIGIBLE EMPLOYEE — An employee of the Company who (1) participates in a
Qualified Pension Plan and whose benefits thereunder are affected by the
limitation on benefits imposed by Section 415 or 401(a)(17) of the Code, or
(2) is designated by the Committee as eligible to participate in the Plan; and
who satisfies such additional requirements for participation in this Plan as the
Committee may from time to time establish. The Lockheed Martin Pension Plans
Administration Committee (the “Pension Committee”) shall interpret the
participation requirements established by the Committee for all participants
except elected officers subject to Section 16(b) of the Securities and Exchange
Act of 1934. Determinations of participation requirements for elected officers
shall be made by the Committee.

8. PARTICIPANT — An Eligible Employee who meets the requirements for
participation contained in Article III or the Annexes; the term shall include a
former employee and survivors/beneficiaries whose benefit has not been fully
distributed. A Participant shall cease to be an active Participant upon
termination of employment, when he otherwise ceases to be an

 

- 21 -



--------------------------------------------------------------------------------

Eligible Employee, or when he otherwise ceases to meet the requirements for
participation as amended from time to time.

9. QUALIFIED PENSION PLAN — A defined benefit plan specified in Appendix A in
which the Participant participates.

10. PLAN — The Lockheed Martin Corporation Supplemental Retirement Plan, or any
successor plan.

11. YEAR — The calendar year.

ARTICLE III

EXCESS BENEFIT PROVISIONS

1. Introduction. This Article sets forth the terms of the Plan relating to
benefits determined by reference to the limitations imposed by Code section 415
and/or Code section 401(a)(17). This Article amends and restates the provisions
relating to those benefits previously contained in the following plans:

 

  (a) the Supplemental Retirement Benefit Plan of Lockheed Martin Corporation
(formerly known as the Supplemental Benefit Plan of Lockheed Corporation);

 

  (b) the Lockheed Martin Corporation Supplemental Excess Retirement Plan
(formerly know as the Martin Marietta Corporation Supplemental Excess Retirement
Plan); and

 

  (c) the Lockheed Martin Tactical Systems Supplemental Executive Retirement
Plan (formerly known as the Loral Supplemental Executive Retirement Plan).

2. Purpose. Benefits under this Article III supplement the benefits of Eligible
Employees to the extent that such benefits cannot be paid from the Company’s
tax-qualified defined benefit plans because of the limitations on benefits
contained in Code section 415 and/or Code section 401(a)(17). It is intended
that the provisions of this Article which relate to the limitations imposed by
Code section 415 constitute a separate plan for purposes of Section 3(36) of the
Employee Retirement Income Security Act of 1974 (ERISA).

3. Eligibility. An Eligible Employee who is entitled to benefits under a
Qualified Pension Plan, and whose retirement income benefits are limited by the
provisions of the Qualified Pension Plan (as amended from time to time) relating
to the limits under Code section 415 and/or Code section 401(a)(17) shall
receive benefits pursuant to this Article III.

 

- 22 -



--------------------------------------------------------------------------------

4. Amount of Benefit. The benefit that each Participant shall be entitled to
receive is the difference between the Participant’s actual benefit under the
applicable Qualified Pension Plan and the benefits that would have been payable
under that Plan if:

 

  (a) the Qualified Pension Plan had determined pensionable earnings on a “mix
and match” basis, as defined below; and

 

  (b) the Participant’s benefit under the Qualified Pension Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under a Qualified Pension Plan, the
Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the three (3) highest years of MICP compensation during the last 10 years shall
be added to the average of the three (3) highest years of other pensionable
earnings during the last 10 years to arrive at total final average pensionable
earnings for the applicable period under the Qualified Pension Plan.

Benefits under this Article III are intended to supplement the Participant’s
actual benefit under the applicable Qualified Pension Plan as necessary to
provide the Participant with the full benefit the Participant would have
received under the applicable Qualified Pension Plan on a “mix and match” basis
and without regard to the limitations of Code section 415 and Code section
401(a)(17). To prevent duplication of benefits, the full benefit under the
applicable Qualified Pension Plan shall be calculated without reduction for Code
section 415 and Code section 401(a)(17), then reduced by the benefit payable
from the applicable Qualified Pension Plan, and then reduced further by the
benefit payable from other nonqualified pension plans of the Company which
corresponds to the benefit payable under the applicable Qualified Pension Plan
(including any benefit payable under Annex B of this Plan and excluding any
nonqualified plans designed to supplement qualified defined contribution plans).
The remaining benefit shall be paid from this Plan pursuant to this Article III.
Participants have no right to duplicate benefits with respect to the same period
of service, and the Committee may make such adjustments to the benefits under
this Plan as the Committee deems necessary to prevent duplication of benefits.

The benefit payable under this Article III shall be payable to the Participant
or Beneficiary or any other person who is receiving or entitled to receive
benefits with respect to the Participant under the Qualified Pension Plan.

If the benefits payable under the Qualified Pension Plan to any Participant are
increased following the Participant’s retirement as a result of a general
increase in the benefits payable to retired employees under that Plan, no such
increase will be made under this Plan unless the Committee expressly so provides
in writing.

 

- 23 -



--------------------------------------------------------------------------------

ARTICLE IV

SUPPLEMENTAL BENEFITS

In addition to the benefits described in Article III, the Plan also provides
benefits to certain key management employees, as set forth in the Annexes.
Eligibility for, and the amount of, such benefits is set forth in the applicable
Annex. Payment options for such benefits are described in Article V.

ARTICLE V

PAYMENT OF BENEFITS

1. Vesting. Except as provided in Article VI, and subject to the Company’s right
to discontinue the Plan as provided in Article VII, a Participant shall have a
non-forfeitable benefit payable under this Plan to the same extent as benefits
are vested under the applicable Qualified Pension Plan. As provided in Article
VI, if a Participant acquires a right to receive payments under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

2. Form of Payment. Benefits shall be paid in the same form at the same times
and for the same period as benefits are paid with respect to the Participant
under the applicable Qualified Pension Plan, except as provided in the following
paragraphs. Actuarial adjustments shall be based on the factors set forth in the
Qualified Pension Plan, except as provided in the following paragraphs. If the
benefits payable under this Plan correspond to Qualified Pension Plan benefits
with multiple commencement dates, each portion of the benefits payable under
this Plan shall be paid at the same time as the corresponding portion of the
benefits is paid from the Qualified Pension Plan. If an Employee’s benefits
under the Qualified Pension Plan are suspended for any month in accordance with
the re-employment provisions thereof, the Participant’s benefit for that month
shall likewise be suspended under this Plan.

Lump Sum Option. A Participant may irrevocably elect to receive a full or
partial single lump sum payment in an amount which is the Actuarial Equivalent
of the benefit described above, and with no interest for the period between the
date of termination of employment and the payment date. This election must be
made within the time period for electing the form of benefit under the
corresponding Qualified Pension Plan, by filing a written election in the form
and manner prescribed by the Company. Payment will be made six (6) months
following the date payments would otherwise begin pursuant to the above
paragraph.

 

- 24 -



--------------------------------------------------------------------------------

Pre-Retirement Survivor Benefit. In the event the Participant dies prior to the
date his or her retirement has commenced under this Plan and the corresponding
Qualified Pension Plan, the pre-retirement survivor benefit payable to the
surviving spouse (if any) under this Plan (the “Pre-Retirement Survivor Benefit”
and the “Surviving Spouse”) will be payable, at the election of the Surviving
Spouse, in any of the following forms:

 

  (a) in the form of a monthly annuity payable to the Surviving Spouse for his
lifetime, with no further payments to anyone after his death (which will be
referred to as the “Regular Form”);

 

  (b) in the form of a lump sum payment which is the Actuarial Equivalent of the
Regular Form (the “100% Lump Sum”), but with Actuarial Equivalent determined as
of the Election Date , and with no interest for the period between the Election
Date (or, if later, the date the Participant would have attained age 55 had he
survived) and the payment date; or

 

  (c) in the form of a combined lump sum and life annuity benefit of (x) and
(y), where (x) equals a lump sum amount selected by the Surviving Spouse which
is less than the 100% Lump Sum and (y) is a monthly single life annuity for the
life of Surviving Spouse (with no further payments to anyone after his death) in
an amount that can be provided with the difference between (x) and the 100% Lump
Sum.

Any election to receive the benefit in the form of a lump sum as set forth in
(b) above or a combined lump sum and annuity as set forth in (c) above must be
made by the Surviving Spouse no later than 90 days after the date of the
Participant’s death or, if later, the date the Participant would have attained
age 55 had he survived (with the date such election is made by the Surviving
Spouse referred to as the “Election Date”). In the event the Surviving Spouse
makes an election for a lump sum or partial lump sum payment within this period,
payment will not be made to the Surviving Spouse until six months after the
Election Date (or, if later, six months after the date the benefit would
otherwise be payable under this Plan).

Cash-out of Small Benefits. Notwithstanding the above, if the Value of the sum
of the benefits payable to a Participant or Beneficiary under this Plan does not
exceed the amount that may be distributed without consent under
Section 411(a)(11) of the Code, all such benefits will be paid in a single lump
sum payment in full discharge of all liabilities with respect to such benefits.
For purposes of this Section, Value shall be determined as of the Participant’s
termination of employment, and shall mean the present value of a Participant’s
or Beneficiary’s benefits based upon the applicable mortality table and
applicable interest rate in Code section 417(e)(3)(ii) for the calendar month
preceding the Plan Year in which the termination of employment occurs.

 

- 25 -



--------------------------------------------------------------------------------

3. Deductibility of Payments. In the event that the payment of benefits under
Section 2 would prevent the Company from claiming an income tax deduction with
respect to any portion of the benefits paid, the Committee shall have the right
to modify the form and timing of distributions as necessary to maximize the
Company’s tax deductions. In the exercise of its discretion to adopt a modified
distribution schedule, the Committee shall undertake to have distributions made
at such times and in such amounts as most closely approximate the payment method
described in Section 2, consistent with the objective of maximum deductibility
for the Company. The Committee shall have no authority to reduce a Participant’s
accrued benefit under this Plan or to pay aggregate benefits less than the
Participant’s accrued benefit in the event that all or a portion thereof would
not be deductible by the Company.

4. Change of Law. Notwithstanding anything to the contrary herein, if the
Committee determines in good faith, based on consultation with counsel, that the
federal income tax treatment or legal status of this Plan has or may be
adversely affected by a change in the Code, Title I of the Employee Retirement
Income Security Act of 1974, or other applicable law or by an administrative or
judicial construction thereof, the Committee may direct that the benefits of
affected Participants or of all Participants be distributed as soon as
practicable after such determination is made, to the extent deemed necessary or
advisable by the Committee to cure or mitigate the consequences, or possible
consequences of, such change in law or interpretation thereof.

5. Acceleration upon Change in Control.

Notwithstanding any other provision of the Plan, the accrued benefit of each
Participant shall be distributed in a single lump sum within fifteen
(15) calendar days following a “Change in Control.”

For purposes of this Plan, a Change in Control shall include and be deemed to
occur upon the following events:

 

  (a) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

 

  (b)

The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Subsidiaries and, as a
result of the merger, combination, consolidation, recapitalization or other
reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled

 

- 26 -



--------------------------------------------------------------------------------

 

to vote on the action (or in the absence of a vote, the day immediately prior to
the event).

 

  (c) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

 

  (d) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

  (e) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

This Section 5 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of benefits under this Plan in
any transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

The Committee may cancel or modify this Section 5 at any time prior to a Change
in Control. In the event of a Change in Control, this Section 5 shall remain in
force and effect, and shall not be subject to cancellation or modification for a
period of five years, and any defined term used in Section 6 shall not, for
purposes of Section 5, be subject to cancellation or modification during the
five year period

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. No benefit payments shall be made to the Participant
until the withholding obligation for taxes under Code sections 3101(a) and
3101(b) has been satisfied with respect to the Participant.

 

- 27 -



--------------------------------------------------------------------------------

7. Retiree Medical Withholding. A Participant may direct the Company to withhold
from the Participant’s benefit payments hereunder all or a portion of the amount
that the Participant is required to pay for Company-provided retiree medical
coverage.

8. Reemployment. The retirement benefit otherwise payable hereunder to any
Participant who previously retired or otherwise had a Termination of Employment
and is subsequently reemployed shall be treated in a manner consistent with the
treatment of the benefit under the applicable Qualified Plan.

9. Mistaken Payments. No participant or Beneficiary shall have any right to any
payment made (1) in error, (2) in contravention to the terms of the Plan, the
Code, or ERISA, or (3) because the Committee or its delegates were not informed
of any death. The Committee shall have full rights under the law and ERISA to
recover any such mistaken payment, and the right to recover attorney’s fees and
other costs incurred with respect to such recovery. Recovery shall be made from
future Plan payments, or by any other available means.

ARTICLE VI

EXTENT OF PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Plan constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422, and the Company may direct that its obligations under this Plan be
satisfied by payments out of such trust or trusts. The assets of any such trust
will remain subject to the claims of the general creditors of the Company. It is
the Company’s intention that the Plan be unfunded for Federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary or transfer of an
interest in this Plan to a Participant’s former spouse incident to divorce under
a Qualified Domestic Relations Order.

 

- 28 -



--------------------------------------------------------------------------------

3. Forfeiture. If, following the date on which a Participant shall retire under
this Plan, a Participant shall engage in the operation or management of a
business, whether as owner, stockholder, partner, officer, employee, consultant,
or otherwise, which at such time is in competition with the Company or any of
its subsidiaries, or shall disclose to unauthorized persons information relative
to the business of the Company or any of its subsidiaries which the Participant
shall have reason to believe is confidential, or otherwise act, or conduct
oneself, in a manner which the Participant shall have reason to believe is
contrary to the best interest of the Company, or shall be found by the Committee
to have committed an act during the term of the Participant’s employment which
would have justified the Participant being discharged for cause, the
Participant’s retirement benefit under this Plan shall terminate. Application of
this Section will be at the discretion of the Committee.

ARTICLE VII

AMENDMENT OR TERMINATION

1. Amendment. The Board or its authorized delegate may amend, modify, suspend or
discontinue this Plan at any time subject to any shareholder approval that may
be required under applicable law, provided, however, that no such amendment
shall have the effect of reducing a Participant’s accrued benefit or postponing
the time when a Participant is entitled to receive a distribution of his accrued
benefit unless each affected Participant consents to such change.

2. Termination. The Board reserves the right to terminate this Plan at any time
and to pay all Participants their accrued benefits in a lump sum or to make
other provisions for the payment of benefits (e.g. purchase of annuities)
immediately following such termination or at such time thereafter as the Board
may determine.

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement with the
Company or its subsidiaries to assume all of the obligations of the Company
under this Plan with respect to such Participant.

4. Merger. The Board reserves the right to merge all or part of this Plan with
or into another plan, provided (1) such other plan preserves all of the
obligations of the Company under this Plan with respect to such Participant and
(2) each Participant in the Plan would (if the Plan then terminated) receive a
benefit immediately after the merger which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger (if
the Plan had then terminated).

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION

1. The Committee. This Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board. The members of the Committee shall be designated
by the Board. A majority of the members of the Committee (but not fewer than
two) shall constitute a quorum. The vote of a majority of a quorum or the
unanimous written consent of the Committee shall constitute action by the
Committee. The Committee and its delegates (including the Claims Administrator)
shall have full discretion to construe and interpret the terms and provisions of
the Plan, which interpretation or construction shall be final, conclusive and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary, except as otherwise provided by law. Except as
otherwise provided in Section 6, the Committee delegates the authority to
adjudicate claims to the Pension Committee.

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. In making any determination or in
taking or not taking any action under this Plan, the Committee or its delegate
may obtain and rely upon the advice of experts, including professional advisors
to the Company. No member of the Committee or officer of the Company who is a
Participant hereunder may participate in any decision specifically relating to
his or her individual rights or benefits under the Plan.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Plan or for the failure of the Plan or any
Participant’s rights under the Plan to achieve intended tax consequences, or to
comply with any other law, compliance with which is not required on the part of
the Company.

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee or the Claims Administrator may direct that such benefits be paid to,
or such application or election be made by, the guardian, legal representative,
or person having the care and custody of such minor, incompetent, or incapable
person. Any payment made, application allowed, or election implemented in
accordance with this Section shall completely discharge the Company and the
Committee (or the Claims Administrator) from all liability with respect thereto.

 

- 30 -



--------------------------------------------------------------------------------

5. Proof of Claims. The Pension Plans Administrative Committee may require proof
of the death, disability, incompetency, minority, or incapacity of any
Participant or Beneficiary and of the right of a person to receive any benefit
or make any application or election.

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by the Claims Administrator are as follows:

 

  (a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

  (b) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his duly authorized representative may request review of the
denial of his claim.

 

  (c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under federal law.

 

- 31 -



--------------------------------------------------------------------------------

  (d) The Plan will provide an impartial review that takes into account all
comments, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claims Administrator shall
make a decision and furnish such decision in writing to the claimant within 60
days after receipt by the Claims Administrator of the request for review. This
period may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached. The
decision on review shall be in writing, set forth in a manner calculated to be
understood by the claimant and shall include: (1) the specific reasons for the
decision; (2) specific reference to the pertinent Plan provisions on which the
decision is based; (3) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; (4) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (5) a statement describing any voluntary appeal
procedures and the claimant’s right to obtain information about such procedures,
if any; and (6) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following an adverse benefit determination on
review.

 

  (e) If in the event that the reviewing committee must make a determination of
disability in order to decide a claim, the reviewing committee shall follow the
special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The reviewing committee shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.

 

  (f) The Claims Administrator shall be the Lockheed Martin Corporation Pension
Plans Administrative Committee. Notwithstanding the foregoing, with respect to
claims and appeals brought by elected officers of the Company, the Claims
Administrator shall be the Committee.

ARTICLE IX

GENERAL AND MISCELLANEOUS PROVISIONS

1. This Plan shall not in any way obligate the Company to continue the
employment of a Participant with the Company, nor does this Plan limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan

 

- 32 -



--------------------------------------------------------------------------------

constitute an employment contract of any nature whatsoever between the Company
and a Participant. In no event shall this Plan by its terms or implications in
any way limit the right of the Company to change an Eligible Employee’s
compensation or other benefits.

2. Any benefits accrued under this Plan shall not be treated as compensation for
purposes of calculating the amount of a Participant’s benefits or contributions
under any pension, retirement, or other plan maintained by the Company, except
as provided in such other plan.

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of Pension Plan Operations, Human Resource
Services. Any written notice to a Participant shall be made by delivery to the
Participant in person, through electronic transmission, or by mailing such
notice to the Participant at his or her place of residence or business address.

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Plan.

5. Each Eligible Employee shall be deemed conclusively to have accepted and
consented to all the terms of this Plan and all actions or decisions made by the
Company, the Board, or Committee with regard to the Plan.

6. The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.

7. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

8. This Plan and its operation, including the payment of cash hereunder, is
subject to compliance with all applicable Federal and state laws, rules and
regulations and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.

 

- 33 -



--------------------------------------------------------------------------------

ARTICLE X

EFFECTIVE DATE

This Plan, including any amendment and restatement of the prior plans, is
generally effective July 1, 2004.

ANNEX A TO APPENDIX B

Additional Benefits under

Lockheed Martin Corporation Termination Benefits Agreements

1. Introduction. The benefits described in this Annex previously were provided
as part of the Supplemental Retirement Benefit Plan of Lockheed Martin
Corporation. That Plan was formerly known as the Supplemental Benefit Plan of
Lockheed Corporation.

2. Purpose. This Annex provides a supplemental benefit to those employees who
entered into certain Termination Benefits Agreements with Lockheed Corporation
(now Lockheed Martin Corporation).

3. Eligibility. An Eligible Employee who entered into a Termination Benefits
Agreement with Lockheed Corporation (now Lockheed Martin Corporation) prior to
August 29, 1994, shall receive benefits pursuant to this Annex.

4. Amount of Benefit. The benefit that each Eligible Employee shall be entitled
to receive is any additional benefit to which the Eligible Employee becomes
entitled with respect to the Lockheed Martin Corporation Retirement Plan for
Certain Salaried Employees pursuant to Section 6(a) of his or her Termination
Benefits Agreement on account of the merger of Lockheed Corporation contemplated
by the Agreement and Plan of Reorganization, dated as of August 29, 1994, by and
among Lockheed Martin Corporation, Martin Marietta Corporation, and Lockheed
Corporation.

ANNEX B TO APPENDIX B

Additional Benefits Previously Provided under the

Lockheed Martin Corporation Supplemental Excess Retirement Plan

1. Introduction. The benefits described in this Annex previously were provided
as part of the Lockheed Martin Corporation Supplemental Excess Retirement Plan.
That Plan was formerly known as the Martin Marietta Corporation Supplemental
Excess Retirement Plan, and included provisions previously contained in the
Lockheed Martin Supplemental Retirement Income Plan.

 

- 34 -



--------------------------------------------------------------------------------

2. Purpose. This Annex provides a supplemental benefit to salaried employees who
were considered highly compensated employees as of December 31, 1990 and who
were also participants in the Martin Marietta Corporation Retirement Income Plan
as of September 30, 1975, whose benefits are limited by Code section 401(a)(4).

3. Eligibility. This Annex provides benefits to salaried employees who were
considered highly compensated employees as of December 31, 1990 (as determined
under the Martin Marietta Corporation Retirement Income Plan as in effect on
that date) and who were also covered employees in the Martin Marietta
Corporation Retirement Income Plan as of September 30, 1975 or were participants
for 12 consecutive months prior to September 30, 1975 who receive a pension
benefit calculated under the Pre-ERISA formula in the Martin Marietta
Corporation Retirement Income Plan.

4. Amount of Benefit. Participants shall receive a retirement benefit from this
Plan equal to the excess, if any, of (1) the pension benefit calculated based on
the formula described in Article V(1)(b) or Article IX(2)(b) of the January 1,
1995 Martin Marietta Corporation Retirement Income Plan without regard to the
limitation described in Article V(1)(c), Article IX(2)(c) or Code section 415 or
Code section 401(a)(17), reduced by the greater of the pension benefits
described in Article V(1)(b) or Article IX(2)(b) of the January 1, 1995
Retirement Income Plan. To prevent duplication of benefits, the benefit payable
under this Annex shall be coordinated with any benefit payable under Article III
of the Plan, as set forth in Article III.

In no event shall the computation of benefits under this Annex take into account
any service performed by a Participant after separation from employment with the
Company or its subsidiaries.

APPENDIX A TO APPENDIX B

Qualified Pension Plans

 

  1. Lockheed Martin Corporation Retirement Plan for Certain Salaried Employees

 

  2. Lockheed Martin Corporation Retirement Income Plan

 

  3. Lockheed Martin Account Balance Retirement Plan

 

  4. Lockheed Martin Corporation Retirement Income Plan III

 

  5. Lockheed Martin Pension Plan for Former Salaried and Hourly Employees of
Inactive Commercial Divisions

 

  6. KAPL Inc. Pension Plan for Salaried Employees

 

- 35 -